Case 1:20-cv-01943-TWP-DML Document 31 Filed 02/03/21 Page 1 of 5 PageID #: 114




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ZACHARY LOUIS EMILE WATTERSON,                         )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )      No. 1:20-cv-01943-TWP-DML
                                                       )
INDIANA DEPT OF CORRECTIONS, et al.,                   )
                                                       )
                              Defendants.              )

               Order Screening Complaint, Dismissing Insufficient Claims, and
                               Directing Issuance of Process

        Plaintiff Zachary Watterson, at relevant times an inmate at Plainfield Correctional Facility

 ("PCF") and Edinburgh Correctional Facility ("JCU"), filed this action pursuant to 42 U.S.C.

 § 1983. The Court previously screened Mr. Watterson's complaint and issued process to certain

 defendants. Mr. Watterson has filed an amended complaint, subject to screening under 28 U.S.C.

 § 1915A(a).

                                           I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint, or any

 portion of the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks

 monetary relief against a defendant who is immune from such relief. In determining whether the

 amended complaint states a claim, the Court applies the same standard as when addressing a

 motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

 714, 720 (7th Cir. 2017). To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.
Case 1:20-cv-01943-TWP-DML Document 31 Filed 02/03/21 Page 2 of 5 PageID #: 115




 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed liberally and held to

 a less stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d

 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                   II. The Amended Complaint

        Mr. Watterson names five defendants: 1) Indiana Department of Correction ("IDOC");

 2) Chaplain J. Jones; 3) Chaplain Lotz; 4) Stanley Knight; and 5) David Liebel. He seeks damages

 and injunctive relief. With the exception of the claims against Mr. Liebel, Mr. Watterson's claims

 are materially the same as those set out in his original complaint.

        Mr. Watterson is Jewish. Upon his arrival at PCF on October 11, 2019, he requested to be

 placed on the Jewish Services Count letter. Chaplain Lotz told Mr. Watterson that there were no

 Jewish services at PCF due to the small Jewish population. Mr. Watterson was told that there had

 to be a certain number of participants for services to be made available, and that because there was

 no facilitator, he would have to provide his own. Mr. Watterson is a member of an organization

 called Aleph Institute who offers facilitators to IDOC, but Mr. Watterson feels he should not be

 responsible for providing his own facilitator. Chaplain Lotz told Mr. Watterson that if a donation

 to purchase religious materials was sent to Mr. Watterson, Chaplain Lotz would reject it, or "throw

 it in the back of the chapel" and not give it to Mr. Watterson. Dkt. 29 at 2. Chaplain Lotz would

 also tell the donor to send the donation to a better cause because Mr. Watterson was the only Jewish

 inmate at PCF, so the donor should "use donations more wisely." Id.

        Mr. Watterson was unable to participate in any Jewish services at PCF. At one point, his

 request to worship was rejected because no worship services were being held in the chapel due to

 the COVID-19 pandemic. However, services for other religions later resumed. Mr. Watterson feels
Case 1:20-cv-01943-TWP-DML Document 31 Filed 02/03/21 Page 3 of 5 PageID #: 116




 "violated, singled out, and punished" for being Jewish. Id. He has suffered emotional and

 psychological problems from his inability to practice his religious beliefs.

        Mr. Watterson filed grievances about his inability to practice his faith. Warden Knight

 denied the grievances at the facility level. David Liebel denied his grievances when they reached

 IDOC's central office, and he personally denied Mr. Watterson's request for religious services.

        Mr. Watterson has been transferred to JCU. There, his requests for religious services and

 materials have been directed to Mr. Liebel. Mr. Watterson requested to purchase a Star of David

 pendant because the one offered through commissary was of a different faith. That request was

 denied. Mr. Watterson was able to observe Chanukah, but Mr. Liebel denied Mr. Watterson's

 request for grape juice and matzo, saying they were not part of the celebration.

        Mr. Watterson seeks damages and injunctive relief. For injunctive relief, he wants all IDOC

 facilities to offer Jewish services and for donations to be accepted from approved vendors.

                                            III. Discussion

        Mr. Watterson's First Amendment free exercise and Fourteenth Amendment equal

 protection claims shall proceed against Chaplain Lotz, Chaplain Jones, and David Liebel in their

 individual capacities. See Miller v. Smith, 220 F.3d 491, 494 (7th Cir. 2000) ("Where the plaintiff

 seeks injunctive relief from official policies or customs, the defendant has been sued in her official

 capacity; where the plaintiff alleges tortious conduct of an individual acting under color of state

 law, the defendant has been sued in her individual capacity.").

        Mr. Watterson's claim for injunctive relief shall proceed against IDOC and Warden Knight

 in his official capacity. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (The proper

 government defendant in an injunctive relief action is the official "who would be responsible for

 ensuring that any injunctive relief is carried out.") (citing Feit v. Ward, 886 F.2d 848, 858 (7th Cir.
Case 1:20-cv-01943-TWP-DML Document 31 Filed 02/03/21 Page 4 of 5 PageID #: 117




 1989)). Although any claims for injunctive relief specific to PCF may be moot due to

 Mr. Watterson's transfer to another facility, he must be given the opportunity to develop facts

 concerning his likelihood of being transferred back to PCF. Neely-Bey Tarik-El v. Conley, 912

 F.3d 989, 1005 (7th Cir. 2019) (citing Young v. Lane, 922 F.2d 370, 373–74 (7th Cir. 1991)).

          Additionally, the Religious Land Use and Institutionalized Persons Act ("RLUIPA"), 42

 U.S.C. §§ 2000cc et seq., confers greater religious rights on inmates than the Free Exercise Clause

 has been interpreted to do. See 42 U.S.C. § 2000cc-1; Cutter v. Wilkinson, 544 U.S. 709, 714–17

 (2005). Although Mr. Watterson does not mention RLUIPA, he is proceeding pro se and in such

 cases the Court interprets the First Amendment claim to include the statutory claim. Ortiz v.

 Downey, 561 F.3d 664, 670 (7th Cir. 2009). Only injunctive relief is available under RLUIPA.

 See Nelson v. Miller, 570 F.3d 868, 889 (7th Cir. 2009), abrogated on other grounds by Jones v.

 Carter, 915 F.3d 1147 (7th Cir. 2019). Thus, claims under the RLUIPA shall proceed against

 IDOC and Warden Knight.

          Any claim against Warden Knight in his individual capacity remains dismissed.

 "Individual liability under § 1983 . . . requires personal involvement in the alleged constitutional

 deprivation." Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal quotation and

 citation omitted). Mere "knowledge of a subordinate's misconduct is not enough for liability."

 Vance v. Rumsfeld, 701 F.3d 193, 203 (7th Cir. 2012) (en banc). Indeed, "inaction following receipt

 of a complaint about someone else's conduct is [insufficient]." Estate of Miller by Chassie v.

 Marberry, 847 F. 3d 425, 428 (7th Cir. 2017). That Warden Knight failed to respond favorably to

 Mr. Watterson's grievances does not rise to the level of personal involvement required to state a

 claim.
Case 1:20-cv-01943-TWP-DML Document 31 Filed 02/03/21 Page 5 of 5 PageID #: 118




                                     IV. Service of Process

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant

 David Liebel in the manner specified by Rule 4(d) and to add David Liebel as a defendant on the

 docket. Process shall consist of the amended complaint, dkt. [29], applicable forms (Notice of

 Lawsuit and Request for Waiver of Service of Summons and Waiver of service of Summons), and

 this Order.

        IT IS SO ORDERED.

        Date:    2/3/2021



 Distribution:

 ZACHARY LOUIS EMILE WATTERSON
 227246
 EDINBURGH - CF
 EDINBURGH CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 P.O. Box 470
 Edinburgh, IN 46124

 Alexander Robert Carlisle
 OFFICE OF THE ATTORNEY GENERAL
 Alexander.Carlisle@atg.in.gov

 Brandon Alan Skates
 INDIANA ATTORNEY GENERAL
 brandon.skates@atg.in.gov

 Electronic Service to IDOC Employee:
 David Liebel, IDOC Central Office
